DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Claims 1-15) in the reply filed on 05/03/2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  the last sentence of claim 10, "the slot extending through the front panel so as to communicate with the compartment" is a vague statement and does not add limitations to the claim. Examiner has interpreted the communication to be whether or not the container is locked via locking tab insertion. It is recommended that the applicant change the wording if this interpretation is incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the retention flap" in the last sentence.  There is insufficient antecedent basis for this limitation in the claim. As this part had been previously referred to as “the first retention flap,” it is recommended to add the change to the name to reflect “the first retention flap.”
Claim 4 recites the limitation "the longitudinally extend" in the second line.  There is insufficient antecedent basis for this limitation in the claim. The phrase “longitudinally extend” was not used before this, therefore there is no antecedent basis to allow “the” to be used before the phrase. Additionally, this sentence currently does not make grammatical sense. Perhaps the applicant meant to say “”and an opposing back face that longitudinally extends between a first side edge…”?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 5642854 A) in view of Bennett (US 5419486 A).
	With respect to claim 1, Hatton discloses a zipper carton comprising: 
a first panel (16 figure 1 below) having an elongated slot (17 figure 1 below) extending therethrough, the slot (17 figure 1 below) having a length extending between opposing ends; 
and a locking panel (56, 58, 60, 42 figure 1 below) assembly comprising:
and a locking tab (60, 42 figure 1 below) having a linear length that is greater than the length of the slot (17 figure 1 below), the locking tab comprising:
a base (58, 60 figure 1 below); and 
a first retention flap (42 figure 1 below) projecting from the base and being foldable relative to the base (col 4 lines 60-65), the locking tab being configured so that when the first retention flap (42 figure 1 below) is folded from a relaxed position to a folded position (figure 7 below), at least a portion of the locking tab (60, 42 figure 1 below) including the first retention flap (42 figure 1 below) can be slid through the slot (17 figure 1 below) and after the first retention flap (42 figure 1 below) passes through the slot (17 figure 1 below), the retention flap automatically resiliently rebounds at least partially toward the relaxed position so as to block retraction of the locking tab from the slot (col 3 lines 60-63). 

    PNG
    media_image1.png
    439
    386
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    320
    media_image2.png
    Greyscale

Hatton failed to disclose of a removable zipper tear strip between the base and the locking panel assembly. However, in a similar field of endeavor, namely foldable boxes, Bennett taught of containers with removable zipper tear strips (58 figure 2 below) located between a locking panel assembly that is adhered to the front panel (22 figure 2 below) and a base (56 figure 2 below) to be able to detach the lid from the rest of the container to access the contents (col 2 lines 14-16). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking panel of Hatton to include a removable zipper tear trip as taught by Bennett in order to access the containers contents.

    PNG
    media_image3.png
    630
    425
    media_image3.png
    Greyscale

With respect to claim 2, Hatton in view of Bennett discloses the zipper carton as recited in claim 1, Hatton further discloses wherein the locking tab (60, 42 figure 1 above) further comprises a second retention flap (42 figure 1 above) projecting from the base (58, 60 figure 1 above) and being foldable relative to the base (col 4 lines 60-65).  
With respect to claim 3, Hatton in view of Bennett discloses the zipper carton as recited in claim 2, Hatton further discloses wherein the locking tab (60, 42 figure 1 above) is configured so that when the first and second retention flaps (42 figure 1 above) are each folded from a relaxed position (figure 1 above) to a folded position (figure 7 above), at least a portion of the locking tab (60, 42 figure 1 above) including the first and second retention flaps can be slid through the slot (17 figure 1 above) and after the first and second retention flaps (42 figure 1 above) pass through the slot (17 figure 1 above), the first and second retention flaps (42 figure 1 above) automatically resiliently rebound at least partially toward the relaxed positions so as to block retraction of the locking tab from the slot (Col 3 lines 60-63).
With respect to claim 4, Hatton in view of Bennett discloses the zipper carton as recited in claim 2, Hatton further discloses wherein the base of the locking tab (60, 42 figure 1 above) has a front face and an opposing back face (inherent in 3D objects) that the longitudinally extend between a first side edge and an opposing second side edge (figure 1 above), the first retention flap projecting from the first side edge of the base (left side of 60 figure 1 above) and the second retention flap projecting from the second side edge (right side of 60 figure 1 above) of the base.  
With respect to claim 5, Hatton in view of Bennett discloses the zipper carton as recited in claim 4, Hatton further discloses wherein the base has a linear length extending between the opposing first and second side edges, the linear length of the base being equal to or smaller than the length of the slot. Although this relationship isn’t described or clearly delineated with respect to slot 17 of figure 1 above, it is present in other locking tabs of Hattons invention (see figure 3 below). Enlargement of the slot or decreasing the length of the opposing side edges can also be considered as an alteration in shape of Hattons locking panels without any change in functionality or stated advantages in the present applications disclosure. This would be considered as not novel as established under the guidelines set forth In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) which established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." The application has presented no argument which shows that the particular sizing portions of the opposing side edges vs slot is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of closing the locking panel of Hattons invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.

    PNG
    media_image4.png
    234
    269
    media_image4.png
    Greyscale

With respect to claim 6, Hatton in view of Bennett discloses the zipper carton as recited in claim 2, Hatton further discloses wherein the locking tab further comprises a third retention flap projecting from the base and being foldable relative to the base. Hatton did not disclose a third retention flap; however, the addition of a third retention flap can be viewed as a duplication of the other retention flaps while providing the same structural function (locking the structure) as the other retention flaps. This is considered as not novel under the guidelines established under In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Therefore, the application has presented no argument which shows that this particular number of retention flaps is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of locking Hatton’s invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 7, Hatton in view of Bennett discloses the zipper carton as recited in claim 1, Hatton further discloses wherein the slot (17 figure 1 above) has a width that varies along the length of the slot.  
With respect to claim 8, Hatton in view of Bennett discloses the zipper carton as recited in claim 1, Hatton further discloses wherein the first panel and the locking panel assembly are each free of any adhesive applied thereto.  
With respect to claim 9, Hatton in view of Bennet discloses the zipper carton as recited in claim 1, Hatton further discloses, comprising: an encircling sidewall (panels beneath 48 figure 1 above) that partially bounds a compartment, the encircling sidewall (panels beneath 48 figure 1 above) that having an upper end that bounds an access opening (opening in figure 2 below) to the compartment and an opposing lower end; a floor (12 figure 2 below) disposed at the lower end of the encircling sidewall (panels beneath 48 figure 1 above); and the locking panel (56, 58, 60, 42 figure 1 above)  assembly being connected to the encircling sidewall.  

    PNG
    media_image5.png
    353
    463
    media_image5.png
    Greyscale

	With respect to claim 10, Hatton in view of Bennet discloses the zipper carton as recited in claim 9, Hatton further discloses comprising: a cover panel (50, 66 figure 1 above) assembly projecting from the encircling sidewall (panels beneath 56 figure 1 above), the cover panel (50, 66 figure 2 above) assembly being configured to extend over and at least partially cover the access opening (figure 2 above); the locking panel (56, 58, 60, 42 figure 1 below) assembly projecting from the cover panel assembly (panels beneath 56 figure 1 above); and the first panel comprising a front panel (16 figure 1 above) of the encircling sidewall, the slot (17 figure 1 above) extending through the front panel (16 figure 1 above) so as to communicate with the compartment.  
With respect to claim 11, Hatton in view of Bennet discloses the zipper carton as recited in claim 10, Hatton further discloses wherein a secondary slot (62 figure 1 above) is formed at or adjacent to an intersection between the cover panel (50, 66 figure 1 above) assembly and the locking panel assembly (56, 58, 60, 42 figure 1 above).  
Examiner Note: Adjacent is interpreted to mean “next to or adjoining something else.” (Oxford Languages)
	With respect to claim 12, Hatton in view of Bennet discloses the zipper carton as recited in claim 9, further comprising: the first panel (16 figure 1 above) projecting directly from a front panel the encircling sidewall, the first panel (16 figure 1 above) being configured to extend over and at least partially cover the access opening (figure 2 above); and the locking panel assembly (56, 58, 60, 42 figure 1 above) projecting directly from a back panel of the encircling sidewall (panels beneath 56 figure 1 above).  
Examiner Note: The first panel is one of the walls determining the access opening size, therefore if the first panel was any shorter, the access opening would be larger and vice versa. The existence of a first panel will inherently partially cover the access opening.
With respect to claim 13, Hatton in view of Bennett discloses a zipper carton in a closed and locked position (figure 3 above), comprising: the zipper carton as recited in claim 1; Hatton further discloses at least a portion of the locking tab (60, 42 figure 1 above) including the first retention flap being passed through the slot (17 figure 1 above), the first retention flap (42 figure 1 above) being angled relative to the base (58, 60 figure 1 above) so as to block retraction of the locking tab out of the slot (col 3 lines 60-63).  
With respect to claim 14, Hatton in view of Bennett discloses a method for closing a zipper carton, the method comprising: providing the zipper carton as recited in claim 6; folding the first retention flap, the second retention flap and the third retention flap (42 figure 6 above – duplication for third retention flap) from the relaxed position (figure 1 above) to the folded position (figure 7 above); passing the locking tab (60, 42 figure 1 above) including the first retention flap, the second retention flap and the third retention flap (42 figure 1 above) through the slot (17 figure 1 above); and allowing the first retention flap, the second retention flap and the third retention flap (42 figure 1 above) to automatically resiliently rebound at least partially toward the relaxed position (figure 1 above) so as to block retraction of the locking tab from the slot (Col 3 lines 60-63).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 5642854 A) in view of Bennett (US 5419486 A) and Oglesbee (US 3869079 A).
Hatton in view of Bennett, as applied to claim 14 above, discloses all the limitations of the claims except for wherein the third retention flap is blocked by a product retainer as it resiliently rebounds at least partially toward the relaxed position. However, in a similar field of endeavor, namely container locking mechanisms, Oglesbee taught of a product retainer (“dividers”) that prevented its retention flaps (“locking ears”) from returning to its unflexed state after insertion, in order to “increase the security of the lock” (col 2 lines 11-19). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Hatton to include a product retainer as taught by Oglesbee in order to increase the security of the lock.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./              Examiner, Art Unit 3735  

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735